Case 8:19-cv-01257-JFW-PJW Document 60 Filed 12/26/19 Page 1 of 5 Page ID #:422




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   Taylor T. Smith (admitted pro hac vice)
       tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 213-0675
 8   Facsimile: (303) 927-0809
 9   Attorneys for Plaintiff and the Classes
10
                          UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                             WESTERN DIVISION

13   Bryce Abbink, individually and on
14   behalf of all others similarly situated,            Case No. 8:19-cv-01257-JFW-PJWx

15                                 Plaintiff,               JOINT STATEMENT
16                                                          REGARDING PLAINTIFF
     v.                                                     BRYCE ABBINK’S MOTION TO
17                                                          RECONSIDER ORDER
18   Experian Information Solutions, Inc.,                  GRANTING DEFENDANT
     an Ohio corporation, Lend Tech                         EXPERIAN INFORMATION
19   Loans, Inc., a California corporation,                 SOLUTIONS, INC.’S MOTION
20   and Unified Document Services, LLC,                    TO DISMISS
     a California Limited Liability
21   Company,                                               Judge: Hon. John F. Walter
22
                                    Defendants.             Courtroom: 7A
23                                                          Complaint Filed: June 21, 2019
24                                                          Pretrial Conf.: June 12, 2020
                                                            Trial Date: June 23, 2020
25
26         Pursuant to L.R. 7-3 and this Court’s Standing Order (dkt. 16), Plaintiff
27
28
                     Joint Statement Regarding Plaintiff Bryce Abbink’s Motion to Reconsider
                                                      -1-
Case 8:19-cv-01257-JFW-PJW Document 60 Filed 12/26/19 Page 2 of 5 Page ID #:423




 1   Bryce Abbink (“Plaintiff” or “Abbink”) and Defendant Experian Information
 2   Solutions, Inc. (“Defendant” or “Experian”), by and through their respective
 3   counsel, hereby submit this joint statement summarizing their meet and confer
 4   efforts regarding Plaintiff’s impending Motion to Reconsider Order Granting
 5   Defendant Experian Information Solutions, Inc.’s Motion to Dismiss (“Motion”).
 6         On December 20, 2019, Taylor T. Smith, counsel for Plaintiff, and Ryan D.
 7   Ball and Justin A. Potesta, counsel for Experian, conferred via a conference call
 8   regarding the Motion, which lasted approximately twenty minutes. Plaintiff’s
 9   counsel informed Experian that he intended to file a motion to reconsider the
10   Court’s Order granting Experian’s motion to dismiss. Specifically, the Motion will
11   be limited to the Court’s decision to deny leave to amend with respect to Count I of
12   Plaintiff’s Complaint. Plaintiff contends that he should have been granted leave to
13   allege additional facts with respect to the violation of Section 1681e(a) and that the
14   failure to grant leave was a clear error of law. That is, the Court’s refusal to grant
15   leave was premised on the decision that Plaintiff would have to sufficiently allege
16   that Experian violated Section 1681b to maintain any claim for a violation of
17   Section 1681e(a). This decision is in direct conflict with controlling Ninth Circuit
18   precedent, which permits Experian to be liable for its subscriber’s—in this case,
19   Lend Tech’s—Section 1681b violation. See Pintos v. Pacific Creditors Ass’n, 605
20   F.3d 665, 677 (9th Cir. 2010) (citing Guimond v. Trans Union Credit Info. Co., 45
21   F.3d 1329, 1333 (9th Cir.1995) (“A credit reporting agency may be liable for its
22   subscriber's violation when the agency fails to comply with the statutory obligations
23   imposed by 15 U.S.C. § 1681e.”).
24         Experian contends that reconsideration is improper, as all the arguments
25   Plaintiff plans to raise on reconsideration were or could have been raised in
26   opposition to Experian’s motion to dismiss, particularly Plaintiff’s current position
27
28
                     Joint Statement Regarding Plaintiff Bryce Abbink’s Motion to Reconsider
                                                      -2-
Case 8:19-cv-01257-JFW-PJW Document 60 Filed 12/26/19 Page 3 of 5 Page ID #:424




 1   that the FCRA purportedly allows Experian to be held liable for Lend Tech’s
 2   alleged violation of Section 1681b. See, e.g., Reddy v. Gilbert Med. Transcription
 3   Serv., Inc., No. 10-cv-524-JFW-DTBx, 2010 WL 11509095, at *1 (C.D. Cal. June
 4   11, 2010) (“[M]otions for reconsideration ‘are not to be used to test new legal
 5   theories that could have been presented when the original motion was pending.’”
 6   (citations omitted)) (Walter, J.). Indeed, Plaintiff relies on the same authority that
 7   he relied upon in opposing Experian’s motion to dismiss. (See ECF No. 34 at 13.)
 8   For this reason, Experian expressed its intention to seek fees for having to respond
 9   to Plaintiff’s motion. See Figueroa v. Gates, 2002 WL 31572968, at *3 (C.D. Cal.
10   Nov. 15, 2002) (ordering payment of reasonable attorneys’ fees for defending
11   against motion that failed to comply with Local Rule 7-18).
12         Moreover, even if Plaintiff could allege that Lend Tech violated Section
13   1681b, Experian maintains that Plaintiff’s Section 1681e claim still fails because he
14   cannot “identify a single process or procedure Experian lacked or failed to follow in
15   evaluating whether Lend Tech had a permissible purpose.” (Order, ECF No. 52 at
16   4.) As the Court properly recognized, it “would be unreasonable to require credit
17   reporting agencies . . . to independently investigate each and every request to
18   determine its legitimacy.” (Id. at 5 (quoting Pietrafesa v. First Am. Real Estate Info.
19   Servs., Inc., 2007 WL 710197, at *4 (N.D.N.Y. Mar. 6, 2007)). The Parties reached
20   an impasse on this issue.
21         Plaintiff further contends that he could state additional facts that demonstrate
22   a willful violation of Section 1681e(a) on the part of Experian should the Court
23   decide to grant leave to amend. Experian contends that amendment would be futile
24   on the question of willfulness—which frustrates all Plaintiff’s claims—because
25   Plaintiff cannot point to any evidence that Experian had any knowledge or reason to
26   suspect that Lend Tech was reselling Plaintiff’s information to UDS. Thus,
27
28
                     Joint Statement Regarding Plaintiff Bryce Abbink’s Motion to Reconsider
                                                      -3-
Case 8:19-cv-01257-JFW-PJW Document 60 Filed 12/26/19 Page 4 of 5 Page ID #:425




 1   Plaintiff cannot credibly allege that Experian “kn[ew] that Lend Tech was not using
 2   the prescreen reports for their intended purpose.” (Order, ECF No. 52 at 5.) For this
 3   additional reason, Plaintiff cannot show that Experian violated Section 1681e(a),
 4   much less show that Experian’s conduct was willful.
 5         Counsel for Plaintiff and Experian were unable to come to any agreement
 6   with respect to Plaintiff’s Motion for Reconsideration.
 7
 8                                                Respectfully submitted,
 9
10   Dated: December 26, 2019                     By:        /s/ Taylor T. Smith

11                                                Aaron D. Aftergood (239853)
                                                    aaron@aftergoodesq.com
12                                                THE AFTERGOOD LAW FIRM
                                                  1880 Century Park East, Suite 200
13                                                Los Angeles, CA 90067
                                                  Telephone: (310) 550-5221
14                                                Facsimile: (310) 496-2840
15                                                Taylor T. Smith (admitted pro hac vice)
                                                    tsmith@woodrowpeluso.com
16                                                WOODROW & PELUSO, LLC
                                                  3900 East Mexico Avenue, Suite 300
17                                                Denver, Colorado 80210
                                                  Telephone: (720) 213-0675
18                                                Facsimile: (303) 927-0809
19                                                Attorneys for Plaintiff and the Classes

20
21
     Dated: December 26, 2019                     By:       /s/ Ryan D. Ball
22
                                                  Richard J. Grabowski
23                                                Ryan D. Ball
                                                  Jack Williams IV
24                                                Justin A. Potesta
                                                  JONES DAY
25                                                3161 Michelson Drive, Suite 800
                                                  Irvine, CA 92612.4408
26
                                                  Attorneys for Defendant
27                                                Experian Information Solutions, Inc.
28
                    Joint Statement Regarding Plaintiff Bryce Abbink’s Motion to Reconsider
                                                     -4-
Case 8:19-cv-01257-JFW-PJW Document 60 Filed 12/26/19 Page 5 of 5 Page ID #:426




 1                            SIGNATURE CERTIFICATION
 2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that Defendant’s
 3   counsel concurs with the content of this document and has authorized me to affix
 4   her signature to the document and file the same with the Court.
 5                                                /s/ Taylor T. Smith
 6
 7
 8                               CERTIFICATE OF SERVICE
 9         The undersigned hereby certifies that a true and correct copy of the above
10   titled document was served upon counsel of record by filing such papers via the
11   Court’s ECF system on December 26, 2019.
12                                                         /s/ Taylor T. Smith
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                    Joint Statement Regarding Plaintiff Bryce Abbink’s Motion to Reconsider
                                                     -5-
